Citation Nr: 0218098	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

The propriety of the initial 20 percent evaluation 
assigned for a service-connected right biceps rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to July 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision from 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran withdrew his claim regarding an increased 
rating for service-connected hypertension in a written 
statement received in November 2002.  Since that issue has 
been withdrawn, it cannot be further considered by the 
Board.  38 C.F.R. § 20.204 (2002).

The Board has recharacterized the issue on appeal as one 
involving the propriety of the initial rating assigned, in 
light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The additional issue of entitlement to a total disability 
rating due to individual unemployability (TDIU) is being 
remanded for the issuance of a statement of the case 
pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran is right handed.

3.  The veteran's service-connected right biceps rupture 
(his major arm), manifested by pain, limitation of motion 
(limitation of flexion of the right forearm to 90 degrees) 
and loss of strength, is productive of no more than 
moderate muscle impairment.

CONCLUSION OF LAW

The criteria for an initial disability evaluation in 
excess of 20 percent for a right biceps rupture are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.3, 4. 7, 4.14, 
4.56, 4.71; 4.71a, Diagnostic Codes 5201, 5206, 5207, 
5213; 4.73; Diagnostic Code 5305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA examination was conducted in December 1998.  The 
veteran stated that when he becomes dehydrated, the right 
biceps locks up and cramps.  He had a slightly weak 
sensation when he supinated the forearm.  A visible 
abnormality of the right biceps was noted.  Examination 
noted normal range of motion of the right elbow and 
shoulder.  There was normal strength in all muscle groups 
tested and no tenderness to palpation.  

A November 1999 rating decision granted service connection 
for a right biceps rupture and assigned an initial 
noncompensable evaluation.  The RO noted that the veteran 
sustained a ruptured right biceps (the major arm) while 
weight lifting in service in 1992.  

A hearing before a hearing officer at the RO was conducted 
in December 1999.  The veteran testified that he takes 
nonprescription medication to control his arm pain 
resulting from his biceps rupture.  He also noted that he 
avoids using the arm as it easily cramps and becomes weak.  

A letter from the veteran's private physician, Frank J. 
Mongillo, M.D., dated in December 1999, is of record.  The 
physician noted that the veteran sustained a rupture of 
the long head of the right biceps tendon, and he had 
developed increased cramping and decreased arm strength.  

A VA examination was conducted in January 2000.  The 
veteran complained of weakness in the right shoulder and 
right elbow, pain and cramping.  He also stated that he 
could not use a screwdriver.  Examination noted that 
active and passive flexion of the right shoulder started 
to feel tight at 120 degrees but the veteran was able to 
flex to 180 degrees.  Right shoulder active and passive 
abduction were limited to 120 degrees.  Active and passive 
right shoulder internal and external rotation were normal.  
Active right elbow flexion was limited to 90 degrees; 
passive flexion was limited to 100 degrees.  Right 
shoulder muscle strength was good within the pain-free 
range.  Active right elbow extension was normal, passive 
extension produced cramping and jerky movements at 90 
degrees.  Right forearm supination became painful at 45 
degrees but was possible to 75 degrees in passive 
movement.  Right forearm supination strength was 4/5, with 
cramps in the biceps area.  Active right arm supination 
started to be painful at 30 degrees but was possible to 70 
degrees with pain and effort.  Right forearm pronation 
range of motion and strength were normal.  

A June 2000 rating decision granted an increased initial 
rating of 20 percent for the veteran's service-connected 
right biceps.  

A VA examination was conducted in January 2002.  
Examination noted normal range of motion although 
elevation of the right shoulder caused some discomfort to 
the veteran.  Related muscle groups were noted to have 
been normal and there was no tenderness to the right 
biceps tendon.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The normal range of motion of the elbow is from zero 
degrees of extension to 145 degrees of flexion.  Full 
forearm pronation is from zero to 80 degrees, and full 
forearm supination is from zero to 85 degrees.  See 38 
C.F.R. § 4.71, Plate I.  

Limitation of flexion of either forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 
70 degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  The veteran can 
actively flex his forearm to 90 degrees, the requirement 
for a 20 percent rating.  However, he does not approach 
the criteria for a higher rating, 30 percent, as his range 
of motion in flexion is not limited to 70 degrees.  

Limitation of extension of either forearm to 45 or 60 
degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 
degrees warrants a 40 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants 
a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  The veteran's active extension was noted to 
have been normal, and therefore, a higher rating is not 
warranted under this Diagnostic Code.  

A higher, 30 percent, rating under Diagnostic Code 5213 
based on limitation of pronation of the major elbow and 
forearm is not warranted unless motion is lost beyond the 
middle of the arc.  The examination findings above do not 
show that the veteran has this degree of disability.

In addition to these regulations, the Board will also 
consider the rating criteria pursuant to Diagnostic Code 
5305, for residuals of the right biceps rupture (his major 
arm), Muscle Group V. Diagnostic Code 5305 provides 
criteria for rating damage to Muscle Group V, flexor 
muscles of elbow, including the (1) biceps, the (2) 
brachialis and the (3) brachioradialis.  The function of 
Muscle Group V is to allow elbow supination (1) (the long 
head of the biceps is stabilizer of the shoulder joint); 
and flexion of the elbow (1, 2, 3).  When a dominant limb 
is rated, a 40 percent evaluation is assigned for a severe 
injury to Muscle Group V; a 30 percent evaluation for a 
moderately severe injury; a 10 percent evaluation for a 
moderate injury; and a noncompensable evaluation for a 
slight injury.  38 C.F.R. § 4.73, Diagnostic Code 5305.

Under 38 C.F.R § 4.56(d)(2), moderate disability of the 
muscles is shown by through and through or deep 
penetrating wounds of short track by a single bullet, 
small shell, or shrapnel fragment, without the explosive 
effect of a high velocity missile, and with residuals of 
debridement or prolonged infection.  The history of a 
moderate muscle disability includes service department 
records of in-service treatment for the wound and a record 
of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly a 
lowered threshold of fatigue after use which affects the 
particular functions controlled by the injured muscles.  
Objective findings include small or linear entrance and 
(if present) exit scars which indicate a short track of 
the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side. 

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  The record 
shows consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c) 
and, if present, evidence of inability to keep up with 
work requirements.  Objective findings include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability is shown by a through-and-through 
or deep penetrating wound due to a high-velocity missile, 
or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
service department record or other evidence shows 
hospitalization for a prolonged period for treatment of 
the wound.  There is a record of consistent complaint of 
the cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

Following a careful review of the entire record, the Board 
concludes that moderately severe muscle disability is not 
demonstrated.  Although the veteran sustained a biceps 
rupture from weight lifting, the contemporaneous medical 
evidence shows that there was no evidence of major nerve 
or artery involvement.  There was no showing of scars.  
The veteran's complaints following service consisted 
primarily of pain, limitation of motion, and weakness of 
the right arm and shoulder region, especially after 
prolonged use.  Overall, the preponderance of the evidence 
is against a finding of moderately severe muscle injury, 
and an increased rating is therefore not warranted under 
Diagnostic Code 5305.

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's right biceps 
disability on the basis of functional loss due to pain, or 
on the basis of weakened movement, excess fatigability, or 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  The 
evidence indicates that the veteran experiences pain, 
limitation of motion and weakness in his right biceps.  
Hence, these findings suggest some functional loss of the 
right biceps due to pain.  However, this degree of 
functional loss has already been contemplated in the 
current 20 percent rating.  Accordingly, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and have been considered, as 
mandated by DeLuca, supra, but do not provide a basis for 
a higher rating under these circumstances.

The Board emphasizes that any pain and weakness associated 
with the veteran's residuals of a biceps rupture and any 
resulting functional loss (i.e., limitation of motion), 
are contemplated in the relevant rating criteria for 
evaluating biceps injuries, and have been considered in 
the assignment of the current evaluation.  Simply stated, 
the veteran is not entitled to a higher evaluation on the 
basis of consideration of these factors, alone.

For all the foregoing reasons, the Board finds that an 
evaluation in excess of the currently assigned 20 percent 
for residuals of a biceps rupture must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for an increased rating for the service-
connected right biceps rupture is denied.

REMAND

An April 2002 rating decision denied entitlement to a 
total disability rating due to individual unemployability.  
A notice of disagreement to the April 2002 rating action 
was received by the RO in November 2002, see 38 C.F.R. § 
20.300; however, no statement of the case regarding this 
issue has been issued.  The Court has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Manlicon, supra (in 
circumstances where a notice of disagreement is filed, but 
a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement 
of the case be issued).  Therefore, the RO should furnish 
the veteran with a statement of the case concerning the 
aforementioned issue.

Accordingly, this matter is hereby REMANDED to the RO for 
the following:

The RO should also furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to a total 
disability rating due to individual 
unemployability.  If, and only if, a 
timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

